            Case 3:20-cr-01312-MDD Document 35 Filed 06/19/20 PageID.76 Page 1 of 2
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                        UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
                                                AMENDED JUDGMENT IN A CRIMINAL
              UNITED STATES OF AMERICA
                                                CASE
                                                (For Offenses Committed On or After November 1, 1987)
                         V.

     NELSON AGUSTIN HERNANDEZ-ZULETA                                           Case Number: 20CR1312-MDD

                                                                            Jennifer Coon
                                                                            Defendant’s Attorney
REGISTRATION NO.                    80689298
‫܈‬   Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36)

The Defendant:

‫ ܈‬pleaded guilty to count(s)               1 of the Misdemeanor Information

‫ ܆‬was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                         Nature of Offense                                                                   Number(s)
8:1325                                  IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                   1
                                        (Misdemeanor).




    The defendant is sentenced as provided in pages 2 through                         2            of this judgment.


‫ ܆‬The defendant has been found not guilty on count(s)
‫ ܈‬Count(s) Underlying Complaint                                        is   dismissed on the motion of the United States.

     Assessment : $10.00 waived
‫܈‬    _


‫ ܈‬No fine                         ‫ ܆‬Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                            June 18, 2020
                                                                            Datee of Im
                                                                                     Imposition
                                                                                      mposition of Sentence



                                                                            HON.
                                                                              N Mit
                                                                                 Mitchell
                                                                                     h ll D
                                                                                          D. D
                                                                                             Dembin
                                                                                                bi
                                                                            UNITED STATES DISTRICT JUDGE



                                                                                                                         20CR1312-MDD
           Case 3:20-cr-01312-MDD Document 35 Filed 06/19/20 PageID.77 Page 2 of 2
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                NELSON AGUSTIN HERNANDEZ-ZULETA                                          Judgment - Page 2 of 2
CASE NUMBER:              20CR1312-MDD

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 ‫܆‬     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ‫܆‬     The court makes the following recommendations to the Bureau of Prisons:




 ‫܆‬     The defendant is remanded to the custody of the United States Marshal.

 ‫܆‬     The defendant shall surrender to the United States Marshal for this district:
       ‫܆‬     at                             P.M.              on
       ‫܆‬     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 ‫܆‬
       Prisons:
       ‫܆‬     on or before
       ‫܆‬     as notified by the United States Marshal.
       ‫܆‬     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      20CR1312-MDD
